 

Exhibit 10.1

 

[gyjrdqfatul1000001.jpg]

 

UNIFIRST CORPORATION STOCK APPRECIATION RIGHT GRANTED UNDER THE UNIFIRST
CORPORATION 2010 STOCK OPTION and INCENTIVE PLAN. Name of Grantee:  No. of
Shares Subject to Stock Appreciation Right:  Exercise Price per Share: $ Grant
Date:   Expiration Date:    Pursuant to the UniFirst Corporation 2010 Stock
Option and Incentive Plan as amended through the date hereof (the “Plan”),
UniFirst Corporation (the “Company”) hereby grants to the Grantee named above,
during the period commencing on the Grant Date and ending on the Expiration
Date, a Stock Appreciation Right (the “Stock Appreciation Right”) with respect
to the number of shares of Common Stock, par value $0.10 per share (the “Stock”)
of the Company specified above at the Exercise Price per Share specified above
subject to the terms and conditions set forth herein and in the Plan.  This
Stock Appreciation Right entitles the Grantee to the right to receive from the
Company shares of Stock having a value equal to the excess of the Fair Market
Value of the Stock on the date of exercise over the Exercise Price multiplied by
the number of shares of Stock with respect to which the Stock Appreciation Right
shall have been exercised, rounded down to the nearest whole
share.    1.  Vesting Schedule.  No portion of this Stock Appreciation Right may
be exercised until such portion shall have become vested and
exercisable.  Except as set forth below, and subject to the discretion of the
Administrator (as defined in Section 2 of the Plan) to accelerate the
exercisability schedule hereunder, this Stock Appreciation Right shall be
exercisable with respect to the following number of shares of Stock subject to
this Stock Appreciation Right as follows:  60 percent of the shares of Stock
subject to this Stock Appreciation Right shall be vested and exercisable on the
third anniversary of the Grant Date, 20 percent of the shares of Stock subject
to this Stock Appreciation Right shall be vested and exercisable on the fourth
anniversary of the Grant Date and 20 percent of the shares of Stock subject to
this Stock Appreciation Right shall be vested and exercisable on the fifth
anniversary of the Grant Date, in each case subject to the Grantee’s continued
employment with the Company or a Subsidiary through such date.  Once
exercisable, this Stock Appreciation Right shall continue to be exercisable at
any time or times prior to the close of business on the Expiration Date, subject
to the provisions hereof and of the Plan. Upon the occurrence of a Sale Event of
the Company, this Stock Appreciation Right shall become fully vested and
exercisable, whether or not this Stock Appreciation Right or any portion hereof
is otherwise vested and exercisable at such time.   2.  Manner of Exercise.  
(a)  The Grantee may exercise this Stock Appreciation Right by giving written
notice of exercise to the Company specifying the number of shares of Stock
underlying this Stock Appreciation Right to be exercised.  The Grantee shall
thereupon be entitled to receive, subject to Section 6 hereof, the largest whole
number of shares of Stock with a value closest to, but not in excess of, the
product of (i) the Fair Market Value of a share of Stock on the date of exercise
less the Exercise Price per share, multiplied by (ii) the number of shares of
Stock underlying the Stock Appreciation Right that is being exercised. The
transfer to the Grantee on the records of the Company or of the transfer agent
of such Shares of Stock will be contingent upon (i) the fulfillment of any other
requirements contained herein or in the Plan or in any other agreement or
provision of laws, and (ii) the receipt by the Company of any agreement,
statement or other evidence that the Company may require to satisfy itself that
the issuance of Stock pursuant to the exercise of Stock Appreciation Rights
under the Plan and any subsequent resale of the shares of Stock will be in
compliance with applicable laws and regulations.  (b)  The shares of Stock
issued upon exercise of this Stock Appreciation Right shall be transferred to
the Grantee on the records of the Company or of the transfer agent upon
compliance to the satisfaction of the Administrator with all requirements under
applicable laws or regulations in connection with such issuance and with the
requirements hereof and of the Plan.  The determination of the Administrator as
to such compliance shall be final and binding on the Grantee.  The Grantee shall
not be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Stock to be issued upon exercise of to this Stock
Appreciation Right unless and until this Stock Appreciation Right shall have
been  

 

 

--------------------------------------------------------------------------------

 

 

[gyjrdqfatul1000002.jpg]

 

exercised pursuant to the terms hereof, the Company or the transfer agent shall
have transferred the shares to the Grantee, and the Grantee’s name shall have
been entered as the stockholder of record on the books of the
Company.  Thereupon, the Grantee shall have full voting, dividend and other
ownership rights with respect to the shares of Stock so issued.  (c)  The
minimum number of shares with respect to which this Stock Appreciation Right may
be exercised at any one time shall be 100 shares, unless the number of shares
with respect to which this Stock Appreciation Right is being exercised is the
total number of shares subject to exercise under this Stock Appreciation Right
at the time.  (d)  Notwithstanding any other provision hereof or of the Plan, no
portion of this Stock Appreciation Right shall be exercisable after the
Expiration Date hereof.  3.  Termination of Employment.  If the Grantee’s
employment by the Company or a Subsidiary is terminated, the period within which
to exercise the Stock Appreciation Right may be subject to earlier termination
as set forth below. (a)  Termination Due to Death.  If the Grantee’s employment
terminates by reason of the Grantee’s death and the Grantee has not reached the
Grantee’s Normal Retirement Date, any portion of this Stock Appreciation Right
which was vested and exercisable at the date of death may thereafter be
exercised by the Grantee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if
earlier.    (b)  Termination Due to Disability.  If the Grantee’s employment
terminates by reason of the Grantee’s Disability (as determined by the
Administrator), any portion of this Stock Appreciation Right which was vested
and exercisable at the time of such termination may thereafter be exercised by
the Grantee for a period of 12 months from the date of termination or until the
Expiration Date, if earlier.  (c)  Termination Due to Normal Retirement or Death
on or after Normal Retirement Date.  In connection with the Grantee’s retirement
or death on or after the Grantee’s Normal Retirement Date, this Stock
Appreciation Right shall be deemed to be fully vested and exercisable as of the
date of such retirement or death, as applicable, and shall continue to be
exercisable until the Expiration Date.   (d)  Termination for Cause.  If the
Grantee’s employment terminates for Cause, any portion of this Stock
Appreciation Right outstanding on such date shall terminate immediately and be
of no further force and effect.  (e)  Other Termination.  If the Grantee’s
employment terminates for any reason other than the Grantee’s death, the
Grantee’s Disability, the Grantee’s Normal Retirement or Death on or after
Normal Retirement Date or Cause, each pursuant to the terms above, and unless
otherwise determined by the Administrator, any portion of this Stock
Appreciation Right outstanding on such date may be exercised, to the extent
exercisable on the date of termination, for a period of three months from the
date of termination or until the Expiration Date, if earlier.  Any portion of
this Stock Appreciation Right that is not exercisable on the date of termination
shall terminate immediately and be of no further force or effect.  The
Administrator’s determination of the reason for termination of the Grantee’s
employment shall be conclusive and binding on the Grantee and his or her
representatives or legatees.  4.  Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Stock Appreciation Right shall be subject
to and governed by all the terms and conditions of the Plan, including the
powers of the Administrator set forth in Section 2(b) of the Plan.  Capitalized
terms herein shall have the meaning specified in the Plan, unless a different
meaning is specified herein.  5.  Transferability.  This Stock Appreciation
Right is personal to the Grantee, is non-assignable and is not transferable in
any manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.  This Stock Appreciation Right is exercisable, during
the Grantee’s lifetime, only by the Grantee, and thereafter, only by the
Grantee’s legal representative or legatee.  6.  Tax Withholding. The Grantee
shall, not later than the date as of which the exercise of this Stock
Appreciation Right becomes a taxable event for Federal income tax purposes, pay
to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event.  The Company shall have the authority to cause
the minimum required tax withholding obligation to be satisfied, in whole or
in  

 

 

--------------------------------------------------------------------------------

 

 

[gyjrdqfatul1000003.jpg]

 

part, by withholding from shares of Stock to be issued to the Grantee a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due. 7.  No Obligation to Continue Employment.  Neither the
Company nor any Subsidiary is obligated by or as a result of the Plan or this
Stock Appreciation Right to continue the Grantee in employment and neither the
Plan nor this Stock Appreciation Right shall interfere in any way with the right
of the Company or any Subsidiary to terminate the employment of the Grantee at
any time. 8.  Integration.  This Stock Appreciation Right document constitutes
the entire agreement between the parties with respect to this Stock Appreciation
Right and supersedes all prior agreements and discussions between the parties
concerning such subject matter 9.  Data Privacy Consent.  In order to administer
the Plan and this Stock Appreciation Right and to implement or structure future
equity grants, the Company, its subsidiaries and affiliates and certain agents
thereof (together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Stock Appreciation Right (the “Relevant Information”).  By
receiving this Stock Appreciation Right, the Grantee (i) authorizes the Company
to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law. 10.  Notices.  Notices hereunder shall be mailed
or delivered to the Company at its principal place of business and shall be
mailed or delivered to the Grantee at the address on file with the Company or,
in either case, at such other address as one party may subsequently furnish to
the other party in writing. UNIFIRST CORPORATION By: STEVEN S. SINTROS
Title:  Chief Executive Officer

 

 